 BENHAM CORPORATION481Benham Corporation and United Steelworkers ofAmerica, AFL-CIO-CLC. Case 10-CA-2188824 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 29 December 1986 Administrative LawJudge Lawrence W. Cullen issued the attached de-cision. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions as modified, to modify his remedy,1and to adopt the recommended Order as modified.The judge found, and we agree, that the Re-spondent violated Section 8(a)(1) and (3) of the Actby discharging employees Merle Griffin andTemple Utter because of their protected concertedactivities concerning their wage reduction protestsand/or their union activities.We disagree, however, with the judge's findingthat Supervisor Dwight King's statement made inthe presence of employees constituted an unlawfulinterrogation.2 In the third week of June 1986,King was seated in the lunchroom with or nearfive employees, including Griffin and Utter. Kingcommented aloud that he wondered whether theemployees had their union meeting on the priorevening. The union meeting had previously beenannounced by the Union in its leaflets which weredistributed at the Respondent's plant. Utter testifiedthat another employee present, Marie Stover, an-swered that they were supposed to have one, andthen King stated, "Well, I guess they did." Grif-fm's testimony mirrored Utter's except that accord-ing to Griffin, no one responded after King madehis initial statement concerning the union meeting.The judge made no credibility resolution withregard to this testimony. Contrary to the judge, wefind under either version of this incident that thisquestioning did not constitute an unlawful interro-gation.The standard to determine whether an interroga-tion violates the Act is "whether under all the cir-1 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), Interest Will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.0 • 6621.2 The judge's decision does not include a recitation of the facts con-cerning this Alleged interrogation.284 NLRB No. 64cumstances the interrogation reasonably tends torestrain, coerce or interfere with the rights guaran-teed by the Act."3 The setting for King's statementwas in the employee lunchroom while King andothers were eating their lunches rather than in theproduction or management office area.4 His in-quiry, which was in the form of a rhetorical ques-tion, was not addressed to any particular employee,and was uttered without any apparent pressure fora response even though an employee may have re-plied.3 His inquiry sought general informationabout a well-publicized union meeting as opposedto a specific probing into the number or identity ofemployees who may have participated in that meet-ing.6 The whole incident lasted a short time andended when King innocuously answered his ownquestion. King's statement was unaccompanied byany threats, coercion, promises, or other unfairlabor practices. Under the totality of these circum-stances, we fmd that King's statement did not rea-sonably tend to coerce employees. Accordingly,we dismiss this allegation of the complaint.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Benham Corporation, Scottsboro, Ala-bama, its officers, agents, successors, and assigns,shall take the action set forth in the Order as modi-fied below.1.Delete paragraph 1(a) and reletter the subse-quent paragraphs accordingly.2.Substitute the attached notice for that of theadministrative law judge.3 Rossmore House, 269 NLRB 1177 (1984), quoting Blue Flash Express,109 NLRB 591 (1954); Sunnyvale Medical Clinic, 277 NLRB 1217 (1985).4 Cf. Aluminum Technical Extrusions, 274 NLRB 1414, 1420 (1985)(unlawful interrogations at the employees' work stations).5 Cf. Jones Plumbing Co., 277 NLRB 437 (1985) (unlawful interroga-tion of employee Wysocki); Thriftway Supermarket, 276 NLRB 1450,1461-1462 (1985) (unlawful mterrogations of employee Hatcher); andMarko Contractors, 275 NLRB 425, 426 (1985) (unlawful interrogation ofemployee Browning).6 Cf. Superior Container, 276 NLRB 521, 526-527 (1985) (unlawful in-terrogation of employee Maxwell), Raytheon Co., 279 NLRB 245 (1986)APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice. 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT discharge or otherwise discrimi-nate against any of you for supporting UnitedSteelworkers of America, AFL-CIO-CLC, or anyother union, or for engaging in any other concert-ed activities protected under Section 7 of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Merle Griffin and Tempie Utterimmediate and full reinstatement to their formerpositions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudiceto their seniority or any other rights or privilegespreviously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, with interest.WE WILL remove from our files any referencesto the discharges of Merle Griffin and TempieUtter and will notify Merle Griffin and TempieUtter of this and that the discharges will not beused against them in any other manner.BENHAM CORPORATIONGaye Nell Hymon, Esq., for the General Counsel.Townsell G. Marshall Jr., Esq. (Constangy, Brooks &-Smith), for the Respondent.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me on 7 October 1986 inScottsboro, Alabama, pursuant to a complaint filed bythe Regional Director for Region 10 of the NationalLabor Relations Board (the Board) on 18 August 1986.1The complaint alleges a violation of Section 8(a)(1) ofthe National Labor Relations Act (the Act) by an act ofinterrogation by the Respondent, Benham Corporation's(the Respondent) supervisor and agent Cutting ManagerDwight King on 27 June 1986 concerning their union ac-tivities and violations of Section 8(a)(3) and (1) of theAct by Respondent's discharge of and refusal to reinstateits employees Merle Griffin and Tempie Utter on 11 July1986 because of their membership and activities onbehalf of the United Steelworkers of America, AFL-CIO-CLC (the Union), and because they engaged inconcerted activities with other employees for the pur-pose of collective bargaining and other mutual aid andprotection. The complaint is based on a charge filed on15 July 1986, by the Union. The Respondent, by itsanswer filed on 27 August 1986, has denied the commis-sion of any violations of the Act.After due consideration of the evidence and testimonypresented at the hearing including the demeanor of thewitnesses and of the briefs filed by the General Counseland counsel for the Respondent, I make the followingFINDINGS OF FACTI. JURISDICTIONThe Business of RespondentThe complaint alleges, Respondent admits, and I findthat Respondent is, and has been at all times material, anAlabama corporation with an office and place of businesslocated in Scottsboro, Alabama, where it is engaged inthe manufacture of athletic wear and during the past cal-endar year immediately preceding the filing of the peti-tion, a representative period, Respondent sold andshipped from its Scottsboro, Alabama facility goodsvalued in excess of $50,000 directly to customers locatedoutside the State of Alabama, and that Respondent is,and has been at all times material, an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.II. THE LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is, and has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICES2As a manufacturer of knitwear, the Respondent oper-ates several departments including a cutting departmentwith several classifications of employees. In the spring of1986, the Respondent engaged a consultant to evaluateits operations and classifications of employees includingthe wage rates accorded to these classifications. The con-sultant reported that the wage rates of the bundler classi-fication in the cutting department were substantiallyhigher than those paid bundlers at other plants. The Re-spondent thereupon, in April 1985, reduced the basewage rate of the four employees in its bundler classifica-tion from $7.50 per hour to $5.15 per hour. Two of thefour employees in the bundler classification, Merle Grif-fin, a 34-year employee and Tempie Utter, an 11-yearemployee protested this wage cut to their supervisorsand requested a meeting with Respondent's president,Robert Stranyak, which was arranged within a week ofthe wage cuts. Stranyak listened to Griffin and Utter, butdid not agree to change the decision to reduce the wagerate or make any adjustments. Subsequently, Griffin andUtter made several other attempts through their supervi-sors to meet with Stranyak, but were unsuccessful in se-curing another meeting.In early June, the Union was contacted by Respond-ent's employees concerning union representation andcommenced a campaign to represent the employees atthe plant. An earlier campaign by the Union in 1985 hadbeen unsuccessful. In the earlier campaign, the Unionhad issued a leaflet to employees informing them among2 The following includes a composite of the testimony of the witnessesat the hearing.All dates are in 1986 unless otherwise stated. BENHAM CORPORATION483other things that without the Union to represent them,the Respondent could reduce their wages at will. Duringthe course of the subsequent union campaign commenc-ing in June, the Union issued another leaflet dated June16, pointing out the dramatic wage cuts that had oc-curred in April 1986 in the absence of union representa-tion. A week or two later, Respondent's president, Stran-yak, conducted a meeting of all the employees in the cut-ting department, where he told the employees that therewas no need for a union and cited the "bad points"against the Union. During the course of this meeting healso pointed out that the union campaign was the resultof the wage cut and told the employees that the onlywage reduction had involved the four bundlers as aresult of a study of comparable rates of bundlers at otheremployers.Both Utter and Griffin signed union cards and dis-cussed the Union with other employees and attended thefirst union meeting in early June; they were the only twobundlers present at the first meeting. They had also en-listed the support of the other two bundlers in their con-tinuing complaint about their wage reduction and hadtold Respondent's supervisor, King, of this when request-ing him to set up a second meeting with Stranyak.Bundlers assemble various parts of a shirt or garment(i.e., sleeves, backs, pants, collars) to prepare them to goto the sewing department. Bundling is part of the overallcutting process. The overall pay of bundlers is deter-mined by applying incentive rates to certain types ofwork (i.e., bundling and "fan folds" that are the divisionof the cut material into parts and backs for the end prod-uct of shirts). Incentive pay is determined by the amountof time it takes to do a particular task as measuredagainst a previously determined standard of time. Earn-ings exceed the base rate of $5.15 to the extent a bundlerexceeds the standard (standard allowed hours) for theparticular task. All operations performed by the bundlersare on incentive and are referred to as "on the clock"time. Bundlers are also paid on the basis of "clock outtime" that consists of "waiting time, time at average, andseveral other small categories." To the extent that the in-centive work is performed off the clock, it could in-crease the incentive pay because it could incorrectlyappear to have decreased the time required to do thework in incentive time, thus increasing the percentage ofperformance and a corresponding increase in the incen-tive pay, rate.On 10 July near the end of the day at approximately3:30 p.m. Griffm, who was clocked out, decided to dofan folds to set them up for another employee to makethe cut. Although this is incentive work and should beperformed on the clock Griffin, who was clocked out,did not clock back in when she did the work that tookher a total of 2 minutes. At the time she told her desig-nated working team partner Utter that she was going todo the fan folds. Utter said that she would turn theirtimesheets in. Shortly thereafter, Supervisor DwightKing asked whether the employees had performed fanfolds off the clock. Griffin admitted she had done so andUtter and Griffin indicated they had done so before andcontended at the hearing that on occasion other employ-ees had also done so. King said nothing else and the em-ployees left for the day. When the employees returned towork the next morning (11 July) they were called intothe conference room and discharged by Cutting Supervi-sor Glenn Reed on the orders of Dwight King for "falsi-fying time" on 10 July as a, result of Griffin's having per-formed the fan folds on off-the-clock or nonincentivetime.Cutting Room Manager King testified that while in hisoffice on 10 July, his attention was called to Griffm andUtter by a lead employee who told him Griffin and Utterwere acting suspicious and asked whether they were onthe clock. King testified he then proceeded to the cuttngroom where Griffin and Utter were working and saw"fan folds that had been done." He went back to hisoffice and waited until Griffin and Utter turned in their"green sheet," a daily report showing hours worked andtime earned. King then stopped them and asked whetherthey had performed the fan folds while they wereclocked out and they replied that they had, and that theyhad done it before, and no more was said and Griffin andUtter went home. Later that day, after a managementproduction meeting, King discussed the matter withPresident Stranya.k, Manufacturing SuperintendentSmitty Rogers, and Sewing Superintendent Wayne Jonesand a determination was made to discharge Griffm andUtter for falsifying payroll documents. On the front ofthe employee record cards of Griffin and Utter, Kingwrote that the employees had been terminated for "falsi-fying payroll documents" and on the back of the cardshe wrote that they had been terminated for "improperhandling of pay documents."Griffin and Utter subsequently asked to meet withStranyak on the following Saturday and appealed to himfor reinstatement, but the Respondent did not change itsdecision to terminate them. The Respondent has offeredinto evidence the files of three employees who were ter-minated in September 1985 for "improper handling ofpay documents" because of having held back couponsfor work performed to obtain greater earnings. Theseemployees were terminated following an extensive inves-tigation and were called in and asked whether they hadanything to add after being presented with the facts priorto their termination. Respondent's junior engineer, Jef-frey A. Patty, testified that the fan fold work performedby Griffin would have increased the pay of Griffin andUtter by $2 on the day in question.AnalysisAt the outset, I conclude that the inquiry by Kingconstituted an act of interrogation by him as Respond-ent's supervisor concerning whether a union meeting hadbeen held the night before. He was obviously aware ofthe anticipated union meeting and his inquiry of the em-ployees in the cutting area appears to have been calculat-ed to obtain a reaction from these employees as well asto keep abreast of the union activities. There was noshowing that any, employee in this area was an outspo-ken advocate of the Union who had made his or her sup-port for the Union publicly known. Rather, it appearsthat the inquiry was directed at employees in this depart-ment where Respondent suspected union sentiment had 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDled to the resurgence of the union campaign in June as aresult of the wage cuts to the bundlers in April. Underthese circumstances, I do not find these comments simi-lar to the inquiry of an open union adherent such as thatconsidered in Rossmore House, 269 NLRB 1176 (1984).Rather, I find they constituted unlawful interrogation inviolation of Section 8(a)(1) of the Act.With respect to the discharge of Griffin and Utter, Ifind that the evidence presented by the General Counselestablished a prima facie case of violations of Section8(a)(3) and (1) of the Act. I find that the evidence dem-onstrates that Respondent discharged Griffin and Utteras a result of their engagement in concerted activity bytheir protest that was ongoing as a result of the reduc-tion in their wages and by Respondent's perception ofGriffin and Utter as instigators or supporters of theunion campaign as a response to their reduction in wagesby the Respondent. I find that Respondent's animustoward the Union has been demonstrated as a result ofthe meeting held by Respondent in which Respondent'spresident, Stranyak, discussed the Union, told the em-ployees a union was not needed, cited "bad points" abouta union, and told the employees that the campaign wasthe result of the wage reduction. It is thus clear that Re-spondent viewed Griffin and Utter and their outspokencriticism of the wage reduction as a cause of the newonset of the Union's campaign.In assessing the alleged infraction of the rules by Grif-fin and Utter's admission that it had occurred in the past,find that the Respondent seized on a pretext in thisregard to rid itself of two employees who had voiceddispleasure in and protested their reduction in wages, aprotected engagement in concerted activity and who hadeven then been seeking a second meeting with PresidentStranyak to further discuss the matter and who had en-listed the support of the other two bundlers in theircause and whom Respondent also blamed or consideredto have been the cause of the Union's campaign in June.The evidence produced through the testimony of Griffinand Utter was that Griffin had performed a few minutesof on-clock time work during off-clock time by doingfan folds to set up the material for the cutter who was tocut the material. There was no evidence that Utter hadperform•d this work. Moreover, there was no evidencethat either Griffin or Utter had actually falsified the timeor improperly reported it as contended by Respondent.Moreover, I do not equate the statement by Griffin andUtter that they had performed fan fold work off theclock previously was an admission of anything approach-ing falsification of their time. Nor do I conclude that itwas so viewed by Respondent. However, rather thangive Griffin or Utter an opportunity to explain their posi-tion, Respondent chose to abruptly discharge them with-out offering them an opportunity to be heard until theyhad been discharged. I also do not equate Griffin's in-fraction as similar to the September 1985 instanceswherein three employees were discharged for holdingback coupons in order to increase their earnings. More-over, 'I do find that Respondent's treatment of the threeemployees in September 1985 was different than that ac-corded Griffm and ,Utter. In the September 1985 incidentthose matters were carefully investigated, and the Re-spondent's representative met with the employees andasked them if they, had anything to add in view of thetenure of the employees. The matter was reviewed bymanagement prior to the decision to discharge them.However, Griffin and Utter, although both long-termemployees with flawless records, were not given an op-portunity to explain their positions in this matter, butwere summarily discharged.I thus conclude that the General Counsel has proven aprima facie case of violations of Section 8(a)(3)- and (1)of the Act by Respondent's discharge of Griffin andUtter because of their engagement in protected concert-ed activity in protesting Respondent's reduction of theirwages and Respondent's perception of them as being re-sponsible for the onset of the union campaign in June1986. I was not convinced by Respondent's explanationsfor its conduct as elicited through the testimony ofStranyak or King regarding the reasons for their dis-charge of Griffin and Utter. I find Respondent seized onthe performance of the fan folds by Griffin as a pretextto discharge Griffm and Utter because of their engage-ment in concerted activity, Limestone Apparel Corp., 255NLRB 722 (1981). I thus find that the Respondent hasfailed to rebut the prima facie case established by theGeneral Counsel, Wright Line, 251 NLRB 1083 (1980).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe unfair labor practice of Respondent as found insection III, above, in connection with the business of Re-spondent as found in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes obstructing the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent, Benham Corporation, is an em-ployer within the meaning of Section 2(6) and (7) of theAct.2.United Steelworkers of America, AFL-CIO-CLC isa labor organization within the meaning of Section 2(5)of the Act.3.The Respondent violated Section 8(a)(1) of the Actby its interrogation of its employees concerning theirunion activities and those of their fellow employees.4.The Respondent violated Section 8(a)(1) and (3) ofthe Act by discharging Merle Griffin and Temple Utterbecause of their engagement in concerted activities andbecause of its perception of them as having engaged inunion activities.5.The above unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it ceaseand desist and take the following affirmative actions, in-cluding the posting of an appropriate notice, designed toeffectuate the policies of the Act.I recommend Respondent be ordered to offer MerleGriffin and Tempie Utter full reinstatement to their BENHAM CORPORATION,485former positions or their equivalent, if their former posi-tions no longer exist, and make them whole for any lossof earnings or benefits they may have sustained as aresult of Respondent's unlawful conduct against them,and to remove any reference to their discharge from itsfiles. The loss of earnings and benefits shall be deter-mined as prescribed in F. W. Woolworth Co., 90 NLRB289 (1950), with interest as computed in Florida SteelCorp., 231 NLRB 651 (1977). See generally Isis PlumbingCo., 138 NLRB 716 (1962). I do not recommend a visita-torial clause, as requested by the General Counsel, in theabsence of any showing of special circumstances thatwould warrant the inclusion of one. See 0. L. Willis,Inc., 278 NLRB 203 fn. 1(1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Benham Corporation, Scottsboro,Alabama, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Interrogating its employees concerning their unionactivities and those of other employees.(b)Discharging its employees for engaging in unionand/or other concerted activities.(c)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.3 If no'Cxceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(a)Offer to Merle Griffin and Tempie Utter immediateand full reinstatement to their former positions or, if theyno longer exist, to substantially equivalent positions with-out prejudice to their seniority or any other rights previ-ously enjoyed.(b)Remove from its files any reference to the unlawfuldischarge of Merle Griffin and Tempie Utter and notifythem in writing of this and that the discharges will notbe used against them in any manner.(c)Make Merle Griffin and Tempie Utter whole forany loss of earnings and other benefits suffered as aresult of the discrimination against them in the mannerset forth in the recommended remedy.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e)Post at its facility in Scottsboro, Alabama, copies ofthe attached notice marked "Appendix."4 Copies of thenotice, on forms provided by the Regional Director forRegion 10, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."